UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210 (Address of principal executive offices) (Zip code) SALVATORE SCHIAVONE, , BOSTON, MA 02210 (Name and address of agent for service) Registrant’s telephone number, including area code: 617-663-4497 Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1. Schedule of Investments. International Growth Equity Fund As of 6-30-13 (Unaudited) Shares Value Common Stocks 99.4% (Cost $28,334,508) Argentina 1.0% MercadoLibre, Inc. (L) 2,910 313,582 Australia 3.3% BHP Billiton, Ltd. 19,770 569,677 CSL, Ltd. 8,190 461,242 Brazil 3.1% BR Malls Participacoes SA 19,520 174,524 Cosan SA Industria e Comercio 15,070 290,412 Mills Estruturas e Servicos de Engenharia SA 17,127 232,111 Tim Participacoes SA 74,930 274,353 Canada 7.4% Canadian Pacific Railway, Ltd. 4,330 525,059 Enbridge, Inc. 9,100 382,534 Franco-Nevada Corp. 6,320 226,066 Intact Financial Corp. 5,500 309,855 Lululemon Athletica, Inc. (I)(L) 5,320 348,566 Suncor Energy, Inc. 17,340 511,115 China 1.2% Want Want China Holdings, Ltd. 256,660 360,481 Denmark 1.0% Novo Nordisk AS, Class B 2,000 311,375 France 6.2% Danone SA 6,800 510,005 L'Oreal SA 3,430 560,811 Sanofi 3,361 346,375 Schneider Electric SA 6,980 503,226 Germany 6.8% BASF SE 4,980 444,780 Bayer AG 5,554 592,094 GEA Group AG 15,440 546,012 Linde AG 2,740 510,200 Hong Kong 3.0% AIA Group, Ltd. 114,149 479,719 Beijing Enterprises Holdings, Ltd. 48,060 345,326 Yuexiu Transport Infrastructure, Ltd. 191,410 96,506 Ireland 2.4% Covidien PLC 5,220 328,025 Experian PLC 24,688 428,202 Italy 1.7% Salvatore Ferragamo Italia SpA 17,187 535,349 Japan 12.9% FANUC Corp. 3,490 506,075 Hitachi, Ltd. 62,540 401,739 Honda Motor Company, Ltd. 13,960 518,760 Japan Tobacco, Inc. 13,380 472,896 1 International Growth Equity Fund As of 6-30-13 (Unaudited) Shares Value Japan (continued) Komatsu, Ltd. 19,800 $457,839 Mitsui Fudosan Company, Ltd. 13,830 406,835 Murata Manufacturing Company, Ltd. 5,030 382,947 Toyota Motor Corp. 14,020 846,546 Macau 0.5% Wynn Macau, Ltd. 55,829 150,344 Malaysia 0.8% UEM Sunrise BHD 237,733 232,134 Mexico 2.9% Arca Continental SAB de CV 42,019 322,079 Cemex SAB de CV (I) 288,540 305,966 Concentradora Fibra Hotelera Mexicana SA de CV 137,120 273,553 Netherlands 3.2% Unilever NV 14,670 575,458 Yandex NV, Class A (I) 15,030 415,279 Norway 1.3% Petroleum Geo-Services ASA 34,090 414,202 Panama 1.3% Copa Holdings SA, Class A 3,040 398,605 Philippines 1.0% Metro Pacific Investments Corp. 252,194 30,648 Metropolitan Bank & Trust Company 112,540 287,250 Russia 1.0% Magnit OJSC, GDR 5,150 294,580 Singapore 0.9% Avago Technologies, Ltd. 7,380 275,864 Spain 1.5% Inditex SA 3,830 472,440 Sweden 4.6% Assa Abloy AB, Series B 11,700 456,105 Swedbank AB, Class A 22,591 515,590 Telefonaktiebolaget LM Ericsson, B Shares 39,250 444,990 Switzerland 13.2% Cie Financiere Richemont SA 5,530 485,101 Credit Suisse Group AG (I) 17,588 466,305 Nestle SA 16,254 1,063,114 Roche Holdings AG 4,860 1,204,232 STMicroelectronics NV (L) 44,305 396,212 Wolseley PLC 10,581 489,716 United Kingdom 16.8% BG Group PLC 27,760 473,780 British American Tobacco PLC 11,430 586,969 BT Group PLC 128,770 602,597 Diageo PLC 21,780 624,721 GlaxoSmithKline PLC 28,860 721,985 HSBC Holdings PLC 38,010 393,901 2 International Growth Equity Fund As of 6-30-13 (Unaudited) Shares Value United Kingdom (continued) InterContinental Hotels Group PLC 17,213 $473,711 Rexam PLC 63,260 457,946 Rolls-Royce Holdings PLC (I) 23,330 403,665 Rolls-Royce Holdings PLC, C Shares (I) 2,500,400 3,803 SABMiller PLC (I) 9,536 458,860 United States 0.4% Valeant Pharmaceuticals International, Inc. (I) 1,536 132,437 Yield (%) Shares Value Securities Lending Collateral 2.8% (Cost $886,161) John Hancock Collateral Investment Trust (W) 0.2234(Y) 88,549 886,116 Short-Term Investments 1.4% (Cost $424,733) Money Market Funds 1.4% State Street Institutional Treasury Plus Money Market Fund 0.0000(Y) 424,733 424,733 Total investments (Cost $29,645,402)† 103.6% Other assets and liabilities, net (3.6%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts GDR Global Depositary Receipt (I) Non-income producing security. (L) A portion of this security is on loan as of 6-30-13. The value of securities on loan amounted to $856,462. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 6-30-13. † At 6-30-13, the aggregate cost of investment securities for federal income tax purposes was $30,365,117. Net unrealized appreciation aggregated $1,761,093, of which $2,532,660 related to appreciated investment securities and $771,567 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 6-30-13: Consumer Staples 18.8% Industrials 17.4% Health Care 13.2% Consumer Discretionary 12.4% Financials 11.5% Information Technology 8.5% Materials 8.1% Energy 6.7% Telecommunication Services 2.8% Short-Term Investments & Other 0.6% Total 100.0% 3 International Growth Equity Fund As of 6-30-13 (Unaudited) Notes to the Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
